DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0232827 ("Kumar") in view of U.S. Patent Publication No. 2015/0115131 ("Webster").
Regarding claim 1, Kumar discloses a photodetector device, comprising: 
a plurality of avalanche photodiodes (array of SPAD pixels, paragraph [0017-0018]) are two-dimensionally arranged (32x32 array, Fig. 13, paragraph [0088]), the plurality of avalanche photodiodes being connected to a quenching circuit (inherent quenching circuit, paragraph [0085]) and arranged to operate in a Geiger mode (paragraphs [0082]-[0083]); and 
a plurality of time measurement circuits (200, Fig. 4) two-dimensionally arranged (Fig. 13) in correspondence with the plurality of avalanche photodiodes (each pixel has a TDC 200 circuit, Fig. 4, paragraph [0057]), and a clock driver (reference clock, paragraphs [0011], [0018]) arranged to supply a clock signal (clock, Figs. 4-5) to the plurality of time measurement circuits (200, Fig. 4, paragraph [0025] states reference clock is provided to each pixel), 
each of the time measurement circuits (200, Figs. 4-5, which includes 201 and 202, Figs. 4-5) includes a delay line unit (202 has the TDC delay line 204, Figs. 4-5) including a delay line constituted by a plurality of delay elements connected in series (delay taps are inverters connected in series, Figs. 4-5, paragraph [0066]), and is arranged to acquire, from an operation result to the delay line (TDC delay line, Fig. 4), time information (fine time intervals, paragraph [0008]) indicating timing at which a pulse signal (event detection signal, paragraphs [0011], [0019]) is input from a corresponding one of the avalanche photodiodes (101, Fig. 4, paragraph [0019]) to a corresponding one of the time measurement circuits (200, Fig. 4, paragraph [0019]), and 
the delay line unit (TDC delay line, Fig. 4) is arranged to initiate an operation of the delay line in response to input of the pulse signal output (event detection signal, paragraphs [0011], [0019], [0052]) from the corresponding avalanche photodiode (101, Fig. 4, paragraph [0019]) to the time measurement circuit (200, Figs. 4-5, paragraph [0019]), and to stop the operation of the delay line (TDC delay line, Fig. 4) in response to input of the clock signal (clock, Fig. 4, paragraphs [0011], [0052]) from the clock driver (reference clock, paragraphs, [0011], [0018]-[0019]) to the time measurement circuit (200, Fig. 4), and is arranged to detect a time interval shorter than a cycle of the clock signal by the operation of the delay line (paragraph [0008], [0052]-[0053]).  
Kumar does not explicitly disclose that the avalanche photodiode array substrate is formed from compound semiconductor, a circuit substrate on which the avalanche photodiode array substrate is mounted that includes a plurality of time measurement circuits.
However, Webster discloses an avalanche photodiode array substrate (100, Fig. 1, or 304, Fig. 4) in which a plurality of avalanche photodiodes (402, Fig. 4) are two-dimensionally arranged (Figs. 1 and 6), the avalanche photodiode array substrate being formed from compound semiconductor (silicon, gallium arsenide, or other, paragraph [0017]), the plurality of avalanche photodiodes (SPAD, Fig. 2C) being connected to a quenching circuit (AQ, Fig. 2C) and arranged to operate in a Geiger mode (paragraph [0003]); and 
a circuit substrate (100’, Fig. 1, or 306, Fig. 4) on which the avalanche photodiode array substrate is mounted (100 is mounted on 100’, Fig. 1, or 304 mounted on 306, Fig. 4), 
wherein the circuit substrate (100’, Fig. 1, or 306, Fig. 4) includes a plurality of [counter] circuits two-dimensionally arranged (Figs. 1 and 6) in the circuit substrate (100’, Fig. 1, or 306, Fig. 4) in correspondence with the plurality of avalanche photodiodes (paragraph [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an avalanche substrate mounted on a circuit substrate as disclosed by Webster in the device of Kumar in order to avoid reducing the fill factor of the SAPD imaging array by forming the circuitry on a separate chip than the SPAD chip.
Regarding claim 2, Kumar in view of Webster discloses the photodetector device according to claim 1, and Kumar further discloses that each of the time measurement circuits (200, Figs. 4-5) further includes a counter (201, Figs. 4-5) arranged to count the clock signal (paragraphs [0058]), and is arranged to acquire, from an operation result of the counter (201, Figs. 4-5) and an operation result of the delay line (TDC delay line 204, Figs. 4-5), time information (coarse time intervals, paragraphs [0010], [0052]) indicating timing at which the pulse signal (event detection signal, paragraphs [0011], [0019], [0052]) is input from the corresponding avalanche photodiode (101, Fig. 4, paragraphs [0014], [0019], [0052]-[0053]).  
Regarding claim 3, Kumar in view of Webster discloses the photodetector device according to claim 2, and Kumar further discloses that the counter (201, Figs. 4-5) is arranged to initiate an operation of the counter in response to stoppage of the operation of the delay line (TDS delay line, Figs. 4-5, paragraph [0013], [0057]), and to stop the operation of the counter (201, Figs.4-5) in synchronization with the clock signal (Fig. 3, clock, Figs. 4-5) from the clock driver (reference clock, paragraph [0052]-[0053]).  
Regarding claim 6, Kumar in view of Webster discloses the photodetector device according to claim 1, and Webster further discloses that the quenching circuit (AQ, Fig. 2C) is an active quenching circuit (paragraph [0021]), and is formed in the circuit substrate (100’, Fig. 1, or bottom chip, Fig. 2C, or 306, Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an active quenching circuit formed in the circuit substrate as disclosed by Webster in the device of Kumar in order to quickly quench the avalanche current and avoid reducing the fill factor of the SPAD imaging array on the top chip.
Regarding claim 8, Kumar in view of Webster discloses the photodetector device according to claim 1, and Webster further discloses that the circuit substrate (100’, Fig. 1, or bottom chip, Fig. 2C, or 306, Fig. 4) includes a silicon substrate (paragraph [0017], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon substrate as disclosed by Webster in the device of Kumar as it allows for a traditional CMOS process for forming the circuitry on the substrate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Webster further in view of NPL document, “Geiger-Mode Avalanche Photodiodes for Three-Dimensional Imaging”, referred hereinto as “Aull”.
Regarding claim 5, Kumar in view of Webster discloses the photodetector device according to claim 1, and Webster further discloses that, when viewed from a thickness direction of the avalanche photodiode array substrate (Figs. 3A-5), the plurality of [counter] circuits (318, Fig. 3A-3B, paragraph [0026], or 406, Figs. 4-5) are two-dimensionally arranged in a region that overlaps a photodetection region (322, Figs. 3A-3B, or 402, Figs. 4-5) in which the plurality of avalanche photodiodes are two-dimensionally arranged (Figs. 1 and 6). 
Kumar in view of Webster does not explicitly disclose that the clock driver is disposed in a region that does not overlap the photodetection region.  
However, Aull discloses that a clock driver (500-MHz master clock, see section under “CMOS Timing Circuits”) is disposed in a region that does not overlap the photodetection region (see Fig. 12 description, the smaller chip is the APD array chip, it therefore follows that the master clock is in the larger chip that surrounds the smaller chip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the clock driver in a region that does not overlap the photodetection region as disclosed by Aull in the device of Kumar in view of Webster in order to avoid reducing the fill factor of the SPAD imaging array on the top chip.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Webster further in view of U.S. Patent Publication No. 2010/0309288 ("Stettner").
Regarding claim 7, Kumar in view of Webster discloses the photodetector device according to claim 1, and Webster further discloses that the avalanche photodiode array substrate (100, Fig. 1, or top chip, Fig. 2C, or 304, Fig. 4) and the circuit substrate (100’, Fig. 1, or bottom chip, Fig. 2C, or 306, Fig. 4) are bonded together (308, Fig. 3A, or 328, Fig. 4).
Kumar in view of Webster does not explicitly disclose a bump electrode.  
However, Stettner discloses stacking chips using bump electrodes (paragraph [0051], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use bump electrodes for coupling two stack substrates as disclosed by Stettner in the device of Kumar in view of Webster as they are well known in the art for making good electrical connections.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: the delay line unit is arranged to store, in the memory, the number of the delay elements which have operated from input of the pulse signal until an input of the clock signal from the clock driver to the time measurement circuit when the pulse signal is output from the corresponding avalanche photodiode after the reset signal is input to the corresponding time measurement circuit, is not taught or made obvious by the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878